FILED
                              NOT FOR PUBLICATION                          APR 15 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PARVINDER SINGH; KAWALJEET                       No. 10-71489
KAUR SACHDEVA; JAPNEET
SINGH,                                           Agency Nos.         A099-873-204
                                                                     A099-873-205
               Petitioners,                                          A099-873-206

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 8, 2014**
                                 Seattle, Washington

Before:        KOZINSKI, Chief Judge, RAWLINSON and BEA, Circuit Judges.

       The BIA didn’t err in adopting the immigration judge’s adverse credibility

finding. The immigration judge listed “specific instances in the record that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                  page 2
form[ed] the basis of the . . . adverse credibility determination,” Shrestha v.

Holder, 590 F.3d 1034, 1042 (9th Cir. 2010), including Singh’s voluntary return to

India, discrepancies between the affidavits of Singh and his father, and petitioners’

inconsistent testimony regarding their place of residence and visa application

process. Nothing in the record “compels a contrary conclusion.” Singh v.

Gonzales, 439 F.3d 1100, 1105 (9th Cir. 2006).


      DENIED.